Citation Nr: 0707248	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-43 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for colon cancer with 
metastasis to cervical nodes, lungs, and liver, for purposes 
of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to basic eligibility for Survivors and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1986.  He died in September 2003.  The appellant 
claims as his widow.

This claim is on appeal from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  The veteran died in September 2003 at the age of 59.  The 
cause of death was reported as metastatic rectal cancer.  No 
other medical disorders were listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause.

3.  At the time of his death, the veteran was service-
connected for diabetes mellitus, rated at 20 percent 
disabling.

4.  The evidence does not show that the veteran's 
rectal/colon cancer was related to his service-connected 
diabetes mellitus.

5.  The veteran's rectal/colon cancer is not recognized by VA 
as causally related to exposure to herbicide agents used in 
Vietnam.  

6.  Service medical records do not show the presence of a 
malignancy during service, nor was a malignancy demonstrated 
within one year following separation from service.

7.  The evidence is negative for rectal/colon cancer for many 
years after service separation.

8.  The competent evidence does not establish a medical nexus 
between military service and the veteran's rectal/colon 
cancer.

9.  There is no competent evidence that demonstrates that the 
cancer of the lung was a primary site.

10.  The disorder that resulted in the veteran's death, 
metastatic rectal cancer, had its onset long after service 
and is unrelated to the veteran's military service or any 
incident thereof.

11.  The veteran's service-connected diabetes mellitus did 
not cause his death or contribute materially or substantially 
to the cause of death.

12.  The claim involving basic eligibility under the 
provisions of Chapter 35 is not plausible as the veteran did 
not die of a service-connected disability rated 100 percent 
disabling, or die while a disability so evaluated was in 
existence.


CONCLUSIONS OF LAW

1.  Colon cancer with metastasis to cervical nodes, lungs, 
and liver, was not incurred during the veteran's period of 
military service, and may not be presumed to have been 
incurred in service, including as due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1154, 5103(a), 5103A, 5121(West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.1000 (2006).

2.  Colon cancer with metastasis to cervical nodes, lungs, 
and liver is not proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310 (2006).

3.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2006).

4.  The criteria for entitlement to basic eligibility for 
Survivors and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code have not been met.  
38 U.S.C.A. §§ 1310, 3500, 3501, 3510, 5103A, 5103(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.312, 3.807, 21.3020, 
21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Colon Cancer with 
Metastasis to Cervical Nodes, Lungs, and Liver, for Purposes 
of Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits 
. . . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2006) (as amended 
by 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  Moreover, 
an "[a]pplication for accrued benefits must be file within 1 
year after the date of death."  38 C.F.R. § 3.1000 (c).  

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application." Id. at 1300.

But unlike a claim for service connection for the cause of 
the veteran's death (discussed below), the adjudication of 
the claim for accrued benefits must be made based upon the 
evidence on file at the time of his death, including any VA 
medical records that must be deemed to have been 
constructively on file at that time.  See 38 U.S.C.A. 
§ 5121(a) (West 2002) and 38 C.F.R. § 3.1000(a) (2006); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records 
are deemed to be constructively in the possession of VA 
adjudicators and must be obtained).

After a review of the evidence, the Board finds that the 
veteran had a pending claim for entitlement to service 
connection at the time of his death.  Specifically, he filed 
initial claims for entitlement to service connection for 
diabetes mellitus, and colon cancer secondary to diabetes 
mellitus in February 2003.  

Service connection for diabetes mellitus was granted by 
rating decision dated in June 2003; however, the claim for 
colon cancer was denied by a separate decision dated in July 
2003.  The veteran disagreed in correspondence received in 
late July 2003.  He died in September 2003, before the 
statement of the case was issued.  Because the July 2003 
decision was not yet final at the time of death, it was still 
"pending" for purposes of the regulations.  In September 
2003, within weeks of the veteran's death, the appellant 
filed a claim for, among other things, accrued benefits.  
Therefore, the Board will address the appellant's claim for 
service connection based on accrued benefits.

In essence, the appellant claims that the veteran's colon 
cancer was related to service-connected diabetes.  As the 
veteran was entitled to a presumption of Agent Orange 
exposure, the Board will also consider whether he was 
entitled to presumptive service connection for colon cancer.  
Finally, the Board will address the issue of direct service 
connection.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that although the veteran served during a 
time of war, he did not allege, nor does the appellant, that 
colon cancer began in combat, and, therefore, 38 U.S.C.A. 
§ 1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application. 



As Secondary to Service-Connected Diabetes

The appellant claims, as the veteran initially did, that the 
veteran's colon cancer was related to diabetes mellitus.  As 
he was subsequently granted service connection for diabetes, 
she contends that colon cancer should be granted service-
connected on a secondary basis for purposes of accrued 
benefits.

In addition to the law and regulations outlined above, the 
law provides that service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

Although there was an amendment to 38 C.F.R. § 3.310, the 
appellant filed her claim for accrued benefits prior to 
October 10, 2006, the effective date of the change.  See 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).  The more liberal 
version is applicable to the appeal as the new version would 
have impermissible retroactive effect.  See VA O.G.C. Prec. 
Op. No. 7-2003.

Clinical records were reviewed.  Although detailed and 
extensive as to the veteran's treatment for colon cancer, 
none of the treating physicians offered an opinion as to the 
relationship between the veteran's cancer and service-
connected diabetes mellitus.

In a June 2003 medical advisory opinion, undertaken to 
specifically address the issue of medical nexus and secondary 
service connection, a VA physician indicated that he had 
reviewed the veteran's active clinical records and service 
medical records.  He noted a diagnosis of diabetes mellitus 
and the veteran's service in Vietnam.  He reflected that the 
veteran developed distal colon/rectal cancer in the late 
2001/early 2002 time frame, which had already metastasized to 
the cervical nodes, lungs, and liver.  The veteran was placed 
on a course of chemotherapy and radiation but the treatments 
failed to contain the disease.  At the time of the review, 
the veteran was at the end stage of his terminal illness.  
The examiner opined:

In my opinion, there is no causal 
relationship in colon cancer and [the 
veteran's] service-connected type 2 
diabetes mellitus.

The obvious reasonable reading of this opinion is that there 
was no relationship between the veteran's service-connected 
diabetes and the development of colon cancer.  In assigning 
high probative value to this report, the Board notes that the 
reviewing physician had the claims file for review, and 
specifically discussed the relevant findings in the claims 
file.  

The medical evidence contained in the claims file is 
extensive and, given the veteran's condition at the time of 
the advisory opinion, there was no need to examine the 
veteran.  Nonetheless, there is no indication that the 
reviewing physician was not fully aware of the veteran's past 
medical history or that he misstated any relevant fact.  
Therefore, the Board finds the opinion to be of great 
probative value.

Moreover, except for the appellant's unsubstantiated 
assertion that there was a relationship between diabetes 
mellitus and colon cancer, no treating physician has 
established such a relationship.  Significantly, the only 
physician addressing the issue found no relationship and the 
record does not include competent evidence suggesting 
otherwise.  The appellant is competent to report the 
veteran's symptoms based on her own observations; however, 
she is not a medical professional and her statements do not 
constitute competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony may not 
be relied upon for establishing a medical diagnosis).  The 
Board finds the opinion of the competent medical professional 
to be more probative in regard to etiology (or the absence of 
etiology) of the veteran's colon cancer.  Therefore, the 
claim is denied on a secondary basis.

As Due to Agent Orange Exposure

Next, as the veteran was entitled to presumptive service 
connection based on Agent Orange exposure due to his military 
service in Vietnam, the Board will address the issue of 
whether the veteran is entitled to presumptive service 
connection for purposes of accrued benefits.

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2006).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the claim must fail.  The Secretary 
of VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341 (1994).  

Other pertinent legal criteria include a Precedent Opinion of 
the General Counsel of VA (VAOPGCPREC) 18-97.  62 Fed. Reg. 
37954 (1997).  The General Counsel was asked the following 
question:

Does the presumption of service 
connection established in 38 U.S.C. Sec. 
1116 and 38 C.F.R. Secs. 3.307(a)(6) and 
3.309(e) for diseases associated with 
herbicide exposure apply to both primary 
cancers and cancers resulting from 
metastasis?

In responding to that question, the General Counsel entered 
the following holding, in pertinent part:

Presumptive service connection may not be 
established under 38 U.S.C. § 1116 and 38 
C.F.R. § 3.307(a) for a cancer listed in 
38 C.F.R. § 3.309(e) as being associated 
with herbicide exposure, if the cancer 
developed as the result of metastasis of 
a cancer which is not associated with 
herbicide exposure.  Evidence sufficient 
to support the conclusion that a cancer 
listed in section 3.309(e) resulted from 
metastasis of a cancer not associated 
with herbicide exposure will constitute 
"affirmative evidence" to rebut the 
presumption of service connection for the 
purposed of 38 U.S.C. § 1113(a) and 38 
C.F.R. § 3.307(d).

The Board is bound by this opinion.

Accepting that the veteran was exposed to Agent Orange during 
his military service, the characterization of the veteran's 
cancer identified in the medical evidence (rectal/colon 
cancer) is not included among those enumerated at 38 C.F.R. 
§ 3.309(e) for which service connection is presumed.  For 
that reason, service connection cannot be granted.

Further, although the veteran was diagnosed with non-small 
cell lung cancer, the competent evidence unequivocally 
concluded that the lung, along with the cervical nodes and 
liver, was not the primary site.  This evidence includes, 
among other things, an opinion that lung cancer had 
metastasized from the colon (June 2003 VA advisory opinion), 
an indication that the veteran had Stage IV rectal tumor with 
"mets to the lung" (July 2002 Operative Report), a report 
that he was diagnosed with diffuse metastatic disease 
throughout the chest, abdomen, and pelvis (July 2002 
radiology consultation), and AFIP confirmation that a 
gastrointestinal source was the primary source of the cancer 
(April 2002 private physician history and physical).  

Moreover, in the June 2003 advisory opinion referenced above, 
the reviewing physician concluded:

Colon cancer is not a presumptive of 
Agent Orange exposure.  [The veteran's] 
lung cancer is a metastatic process 
rather than being a primary cancer.  
Unfortunately, this does not help this 
veteran in service connecting his colon 
cancer with metastatic.

Given that colon cancer is not on the list of presumptive 
cancers attributed to Agent Orange exposure, and that lung 
cancer was unquestionably not the primary site, the Board 
finds that the claim for service connection on an Agent 
Orange presumptive basis, for purposes of accrued benefits, 
must be denied.  

On a Direct Basis

Notwithstanding the analysis based on Agent Orange exposure, 
the United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Therefore, although the 
appellant does not assert a claim for direct service 
connection, the Board will address the issue below.

Service medical records reflected no complaints of, treatment 
for, or a diagnosis of colon cancer.  In a July 1986 
retirement physical, the veteran's anus/rectum and 
abdomen/viscera were reported as normal.  The examiner 
specifically indicated that the veteran's rectum and prostate 
were normal to digital examination and the stool was 
hemoccult negative for blood.  

Apparently as part of the retirement physical, the veteran 
underwent a sigmoidoscopy examination due to a history of 
bright red bleeding from the rectum.  However, the 
sigmoidoscopy was normal and the clinical impression was 
probable hemorrhoidal/fissure bleeding.  Therefore, the Board 
finds no evidence of a malignancy during the veteran's 
military service.

Post-service evidence reflects that the veteran was in 
reasonably good health until late 2001/early 2002, when he 
experienced an unexplained weight loss.  He attributed the 
weight loss to diabetes mellitus; however, additional follow-
up showed mediastinal adenopathy.  On further evaluation, he 
was found to have colon cancer.  Metastasis of the cancer was 
found in the lungs and mediastinum.  The final diagnosis was 
moderately differentiated adenocarcinoma of the rectum with 
metastases to the mediastinal and periaortic lymph nodes.  He 
underwent an abdominal perineal resection (July 2002), 
radiation, and chemotherapy but succumbed to the disease in 
September 2003.

In this case, the Board emphasizes the multi-year gap between 
discharge from military service (1986) and diagnosis of 
cancer in early 2002 (a 14-year gap).  Furthermore, when the 
veteran sought medical care for what was ultimately diagnosed 
as colon cancer, he noted that he had been in good health 
until the several months leading up to the diagnosis and did 
not relate his symptomatology to any event during military 
service.  

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition, malignancy may be presumed to have been incurred 
in service if it is manifest to a degree of 10 percent within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Given that the veteran's cancer was not shown within 
one year of military separation, there is no basis for a 
grant of service connection based on one-year presumption.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In this regard, the evidence does not support the 
appellant's claim for accrued benefits on a direct service 
connection basis.  Private and VA clinical records were 
reviewed.  Significantly, none of the veteran's treating 
physicians ever established a direct medical nexus between 
his military service and ultimate diagnosis of rectal/colon 
cancer.  In the absence of a medical nexus between the 
veteran's rectal/colon cancer and military service, the claim 
for service connection on a direct basis must be denied.

II.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2006).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2006).

Unlike the claim for accrued benefits discussed above, the 
Board is not bound by the evidence in the record at the time 
of the veteran's death.  Nonetheless, the analysis to deny 
the claim for accrued benefits is much the same as it is to 
deny the claim for cause of death.

The Board will first consider whether the veteran's already 
service-connected diabetes caused or contributed 
substantially or materially to cause death.  In finding that 
it did not, the Board places significant probative value on 
the absence of a medical relationship between his service-
connected diabetes mellitus and the cause of his death, 
namely metastatic rectal cancer.  

To that end, the Board again turns to the June 2003 medical 
advisory opinion which found "no causal relationship in 
colon cancer and [the veteran's] service-connected type 2 
diabetes mellitus."  Further, the cause of death listed on 
the Certificate of Death made no mention of diabetes 
mellitus.  In addition, no physician has ever established a 
causal relationship between the veteran's service-connected 
diabetes mellitus and his death.  For those reasons, the 
record does not support a finding that his service-connected 
diabetes mellitus was related to his ultimate demise.

Next, the Board will consider the question of whether the 
condition which caused the veteran's death - identified as 
metastatic rectal cancer - was incurred in or aggravated by 
military service.  To summarize the analysis above, a review 
of the relevant clinical evidence of record, including the 
service medical records, does not contain any evidence which 
would lead to a conclusion that service connection for rectal 
cancer is warranted.  

As noted, the evidence did not show colon cancer or any 
manifestation of a malignancy during the veteran's military 
service.  Further, symptomatology consistent with a diagnosis 
of colon cancer some 14 years after military discharge is too 
remote in time to support a finding of continuity.  Finally, 
none of the veteran's treating physicians ever established a 
direct medical nexus between his military service and 
ultimate diagnosis of colon cancer.  

In sum, there are no competent clinical records whatsoever 
that provide any basis for establishing a link between the 
cause of the veteran's death and his military service.  No 
physician has indicated that the metastatic rectal cancer 
which caused the veteran's death was related to service.  In 
the absence of any competent evidence linking in any way the 
veteran's death to disability that was incurred or aggravated 
in service, service connection for the cause of his death is 
not warranted.  The preponderance of the evidence is against 
the claim, and it must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.

III.  Entitlement to Basic Eligibility for Educational 
Assistance under Chapter 35

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a service person) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2006).

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that he did not have a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability at the time of his death.  Accordingly, the 
claimant cannot be considered an "eligible person" entitled 
to receive educational benefits.  38 U.S.C.A. § 3501(a)(1); 
38 C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).

Because the claimant does not meet the basic criteria under 
the law for eligibility for survivors' educational assistance 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for 
Survivors' and Dependents' Educational Assistance benefits 
must be denied as a matter of law.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The appellant was 
notified of the VCAA as it applies to her present appeal by 
correspondence dated in December 2003 and December 2004.  She 
has been provided every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  

The VCAA notice letters provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claims and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claims.  
There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records, including extensive clinical records 
regarding his terminal illness, have been requested or 
obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical advisory opinion 
pertinent to the issues on appeal was obtained in June 2003.  
The available medical evidence is sufficient for adequate 
determinations.  

Moreover, no further notice is needed as to any disability 
rating or effective date matters.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Although for cause of death, the 
appellant would not be assigned a disability rating, an 
effective date would be assigned; however, since the claim is 
being denied, any questions as to the appropriate effective 
date to be assigned are rendered moot.  Therefore, no further 
action is necessary under the mandate of the VCAA.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for colon cancer with 
metastasis to cervical nodes, lungs, and liver, for purposes 
of accrued benefits, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to basic eligibility for Survivors and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code is denied.



____________________________________________
DAVID L. WIGHT 	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


